                                                                                                                      Case 1:19-cv-00645-RJJ-PJG ECF No. 34 filed 05/11/20 PageID.182 Page 1 of 2



                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                 WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                      SOUTHERN DIVISION

                                                                                                                     REBECCA SONDAY,
                                                                                                                                                                                Case No. 1:19-cv-00645-RJJ-PJG
                                                                                                                                           Plaintiff,                           Honorable Robert J. Jonker
                                                                                                                                                                                Magistrate Judge Phillip J. Green

                                                                                                                     -vs-

                                                                                                                     COREY LAKE ORCHARDS OPERATIONS, LLC,

                                                                                                                                       Defendant.
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     ______________________________________________________________________________

                                                                                                                     Mark S. Wilkinson (P68765)                       John R. Prew (P41891)
               A PROFESSIONAL CORPORATION




                                                                                                                     PALADIN EMPLOYMENT LAW, PLLC                     Katherine E. Ross (P81172)
                                                                                                                     Attorney for Plaintiff                           HARVEY KRUSE, P.C.
                                                                                                                     251 N. Rose Street, Suite 200, PMB No. 288       Attorney for Defendant
                                                                                                                     Kalamazoo, MI 49007                              1050 Wilshire Drive, Suite 320
HARVEY KRUSE




                                                                                                                     (269) 978-2474                                   Troy, MI 48084
                                                                                                                     mark@paladinemploymentlaw.com                    (248) 649-7800
                                                                                                                                                                      jprew@harveykruse.com
                                                                                                                     Dean T. Yeotis (P41290)
                                                                                                                     Co-Counsel for Defendant
               ATTORNEYS & COUNSELORS




                                                                                                                     611 W. Court Street
                                                                                                                     Flint, MI 48503-5000
                                                                                                                     (810) 767-6100
                                                                                                                     deanyeotis@yahoo.com
                                                                                                                     ______________________________________________________________________________

                                                                                                                                             STIPULATED ORDER FOR DISMISSAL
                                                                                                                                            WITH PREJUDICE AND WITHOUT COSTS


                                                                                                                            IN ACCORDANCE with the stipulation of the parties, as endorsed hereon, and the

                                                                                                                     Court being otherwise fully advised in the premises;

                                                                                                                            IT IS HEREBY ORDERED that the above-entitled claims by Plaintiff against

                                                                                                                     Defendant are hereby dismissed with prejudice and without costs and/or attorney fees.
                                                                                                                      Case 1:19-cv-00645-RJJ-PJG ECF No. 34 filed 05/11/20 PageID.183 Page 2 of 2



                                                                                                                            THIS ORDER RESOLVES ALL PENDING CLAIMS AND CLOSES THIS CASE.


                                                                                                                               May 11, 2020
                                                                                                                       Dated: ______________        /s/ Robert J. Jonker
                                                                                                                                                  ________________________________________
                                                                                                                                                  U.S. District Court Judge Robert J. Jonker
                                                                                                                     Approved:


                                                                                                                     /s/ Mark S. Wilkinson
                                                                                                                     Mark S. Wilkinson (P68765)
                                                                                                                     Attorney for Plaintiff


                                                                                                                     /s/ John R. Prew
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     John R. Prew (P41891)
                                                                                                                     Attorney for Defendant
               A PROFESSIONAL CORPORATION




                                                                                                                     /s/ Dean T. Yeotis
                                                                                                                     Dean T. Yeotis (P41290)
                                                                                                                     Co-Counsel for Defendant
HARVEY KRUSE
               ATTORNEYS & COUNSELORS




                                                                                                                                                           2
